Case: 20-30585      Document: 00515851582         Page: 1    Date Filed: 05/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 6, 2021
                                  No. 20-30585                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Willie Player,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:19-CR-25-6


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Willie Player pleaded guilty to conspiracy to possess with intent to
   distribute 50 grams or more of methamphetamine and was sentenced to 151
   months of imprisonment to be followed by a five year term of supervised
   release. He appeals the district court’s denial of his request for a mitigating


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30585      Document: 00515851582           Page: 2     Date Filed: 05/06/2021




                                     No. 20-30585


   role adjustment under U.S.S.G. § 3B1.2, which is a factual issue that we
   review for clear error. United States v. Gomez-Valle, 828 F.3d 324, 327 (5th
   Cir. 2016).
          The defendant has the burden of demonstrating his entitlement to a
   mitigating role adjustment. United States v. Castro, 843 F.3d 608, 612 (5th
   Cir. 2016). Courts are to determine relative culpability in this context by
   comparing a defendant with other participants in the crime at hand, not with
   the broader universe of persons who commit similar crimes. See Gomez-
   Valle, 828 F.3d at 329. Consequently, a defendant “is only entitled to a
   mitigating role adjustment if [he] showed by a preponderance of the
   evidence: (1) the culpability of the average participant in the criminal activity;
   and (2) that [he] was substantially less culpable than that participant.”
   Castro, 843 F.3d at 613 (footnote omitted). A § 3B1.2 adjustment is not
   warranted simply because a defendant “played a lesser role than others in the
   criminal activity.” Id.
          The determination whether a defendant is entitled to a mitigating role
   adjustment “is based on the totality of the circumstances” and will be
   “heavily dependent upon the facts of the particular case.”              § 3B1.2,
   comment. (n.3(C)). Factors that the district court should consider in making
   this determination include the extent of the defendant’s understanding of
   “the scope and structure of the criminal activity”; to what degree “the
   defendant participated in planning or organizing the criminal activity”; to
   what degree the defendant had or influenced the exercise of decision-making
   authority; “the nature and extent of the defendant’s participation in the
   commission of the criminal activity”; and “the degree to which the
   defendant stood to benefit from the criminal activity.” United States v.
   Torres-Hernandez, 843 F.3d 203, 207 (5th Cir. 2016) (internal quotation
   marks and citation omitted).




                                           2
Case: 20-30585     Document: 00515851582         Page: 3   Date Filed: 05/06/2021




                                  No. 20-30585




         Player fails to establish clear error. Although he argues that he was
   simply an addict who primarily purchased methamphetamine to feed his
   habit and cites several factors that he asserts support his request for a
   mitigating role adjustment, Player cites nothing in the record that would
   establish by a preponderance of the evidence that he was substantially less
   culpable than the average participant. See Castro, 828 F.3d at 613; Gomez-
   Valle, 828 F.3d at 329. Accordingly, the judgment of the district court is
   AFFIRMED.




                                        3